Oo Fm SID NW BP WW HO &

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cr-00154-RMP ECF No. 25. filed 02/17/21 PagelD.60 Page i1iof1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. 2 §$20-Cr-8Y-K M7
Plaintiff,
VS. WAIVER OF SPEEDY TRIAL
Ou/tny war leek
Defendant.

 

 

 

I have been advised of my rights to a speedy trial under the Speedy Trial
Act, 18 U.S.C. § 3161. [hereby waive my right to a speedy trial under the Act and
consent to continuing my trial date from She (ror to Vs Zor (
I understand the period of the continuance will be excluded from computations of

time for the purposes of the Speedy Trial Act.

  
    

C=
Defendan

Date: Ao-/l2 ~=f//

—
Ivancy <u (Caracas
Printed Name of Attorney

<———

Counsel for Defendant

Date: Mel 2-2 /

 

Interpreter

WAIVER OF SPEEDY TRIAL

 

 
